DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I drawn to claims 32-39, 42 and 45-58 in the reply filed on 09/30/2022 is acknowledged.
All remaining claims have been cancelled. Election was made without traverse in the reply filed on 09/30/2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 32-34, 51, 53-54 and 56 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Randolph et al. U.S. Publication No. (2014/0276288 A1).
With respect to claim 32, Randolph  et al. discloses an apparatus [0026], [0035], [0041]-[0042] and [0061] and (figs.1-2) for promoting circulation through a subcutaneous lymph vascular network [0035] and [0061], dressing (602) applies a vacuum to the intact skin extending over or surrounding the tissue site (104) which pulls the tissue site (104) outwardly; this pulling force stimulates the lymphatic flow at the tissue site (104); the apparatus comprising: 
a manifold layer or comfort  layer having a first stiffness [0041, comfort layer positioned adjacent the skin; comfort layer is a textile substrate comfort layer is a textile substrate that helps
prevent skin irritation without significantly impeding airflow between the manifold
110 and the epidermis 103];
	a support layer (110) adjacent to the manifold layer or comfort layer [0041], the support layer having a second stiffness greater than the first stiffness [0041 comfort layer is a textile substrate that helps prevent skin irritation without significantly impeding airflow between the support layer (110) and the epidermis 103; in contrast, support layer (110) is formed from open-cell foam tape wrapped circumferentially to a thickness of greater than approximately 2.0 mm; [0037], figure 2 disclose comfort layer compressing outwardly in the direction of arrows 107, which is only possible if support layer (110) is thicker than the comfort layer) and;
	a fluid interface configured to fluidly couple at least one of the manifold layer and the support layer to a fluid conductor [See paragraph 0035: connector (114) fluidly coupling conduit (108) to the manifold (110) through the sleeve 112).
 With respect to claim 33, Randolph et al. discloses the support layer (110) comprises one or more apertures [0037, support layer (110) is formed from open-cell foam which inherently has apertures].
With respect to claim 34, Randolph et al. discloses a cover (112) adjacent to the support layer [0042, sleeve 112 envelopes support layer 110). 
With respect to claim 51, Randolph et al. discloses the support layer comprises a closed-cell foam [0039, the foam that may include hydrophobic depending on the desired therapeutic treatment].  Note: hydrophobic foams are inherently closed-cell.
With respect to claim 53, Randolph et al. discloses the support layer (110) comprises a knit fabric [hydrophilic material, the manifold 110 may also wick fluid away from a tissue site while continuing to distribute vacuum to the tissue site. The wicking properties of the manifold 110 may draw fluid away from a tissue site by capillary flow or other wicking mechanisms].  
With respect to claim 54, Randolph et al. discloses the support layer comprises a woven fabric such as gauze [0038].  
With respect to claim 56, Randolph et al. discloses the support layer comprises a composite film [0065, the manifold 110 may be a composite structure formed as a single piece of material shaped to wrap around a limb to cover the intact skin extending over or surrounding the tissue site 104].  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 38-39, 42 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Randolph et al.
With respect to claim 38, Randolph et al. substantially discloses the invention as claimed except the second stiffness is at least 1.3 times greater than the first stiffness, however in [0037, Randolph et al. discloses the support layer has a wrapped to a thickness of greater than approximately 2.0 mm].  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to optimize the support layer stiffness having at least 1.3 times greater than the first stiffness, depending on the desired therapeutic treatment, as applicant appears to have placed no criticality on the claimed value, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
With respect to claim 39, Randolph et al. substantially discloses the invention as claimed except the manifold layer has a first thickness; and the support layer has a second thickness less than the first thickness.   It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the manifold layer having a first thickness; and the support layer having a second thickness less than the first thickness depending on the desired therapeutic treatment. 
With respect to claim 42, Randolph et al. substantially discloses the invention as claimed except the manifold layer comprises open-cell foam.  In [0041, Randolph et al. however, discloses the comfort layer or manifold layer may be any material (emphasis added) that helps prevent skin irritation without significantly impeding airflow between the manifold 110 and the epidermis 103.  The comfort layer or manifold layer may also be any material that wicks liquids such as bodily sweat away from the.  Furthermore, in [0069], an alternative embodiment to (figs.6A-6B) the comfort layer or manifold layer (620) may be formed from an occlusive material, and may include a plurality of perforations or holes 621 to allow for the transmittance of negative pressure to the underlying intact skin and to provide for further comfort.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the manifold layer or comfort layer to comprise an open-cell foam for wicks liquids such as bodily sweat away from the intact skin to prevent maceration.
With respect to claim 52, Randolph et al. substantially discloses the invention as claimed except the support layer comprises neoprene foam.   Randolph et al. however, teaches a variation of foam materials [0039] In one illustrative embodiment, the manifold 110 may be a porous foam material having interconnected cells or pores adapted to uniformly (or quasi-uniformly) distribute vacuum to a tissue site. The foam material may be either hydrophobic or hydrophilic depending on the desired therapeutic treatment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the support layer by incorporating a neoprene foam depending on the desired therapeutic treatment.

Claim(s) 55 is rejected under 35 U.S.C. 103 as being unpatentable over Randolph et al. as applied to claim 32 above, and further in view of Avitable et al. U.S. Publication No. (2008/0249443 A1).
With respect to claim 55, Randolph et al. substantially discloses the invention as claimed except the support layer comprises a polyvinyl chloride film.
Avitable et al. however, teaches a compression sleeve includes a wicking layer secured to bladder material defining an inflatable bladder along a seamline. Fibers of the wicking layer extend through the seamline to allow fluid wicked by the wicking layer from the wearer's skin to evaporate to the atmosphere (abstract); comprising an inner layer or support layer (12) chosen to be a knitted sheet rather than an impervious non-woven such as polyvinyl chloride.
In view of the teachings of Avitable et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the support layer of Randolph et al. by incorporating a polyvinyl chloride film that is a wicking material for wicking sweat from the skin of the user thereby preventing skin maceration.

Claim(s) 57-58 are rejected under 35 U.S.C. 103 as being unpatentable over Randolph et al. as applied to claim 32 above, and further in view of Whitney U.S. Patent No. (4,453,538).
With respect to claim 57, Randolph et al. substantially discloses the invention as claimed except the support layer comprises a non-woven fabric.  
Whitney however, teaches an apparatus for the alleviation of operative and post operative deep venous thrombosis comprises a flexible pad for enwrappment about a mammalian limb such as a human leg. The pad comprises a first plurality of large, individual, fluid receiving pressure cells alternated with a second plurality of smaller, fluid receiving and releasing ventilating cells. Means are included for supplying fluid pressure to the cells (abstract).  The flexible pad is provided with cushioning material 42 such as foam rubber or a non-woven cloth or similar material. A cellular type material is preferred to aid in the ventilation cycle to be described ([Col.3], lines 21-25).
In view of the teachings of Whitney, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the support layer of Randolph et al. by incorporating a non-woven fabric in order to achieve great success in the alleviation of operative and post-operative DVT ([Col.4], lines 30-33) of Whitney.
With respect to claim 58, the combination of Randolph et al./Whitney substantially discloses the invention as claimed.  Whitney further teaches the support layer comprises rubber ([Col.3], lines 21-25).  

Allowable Subject Matter
Claims 35-37 and 45-50 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closest prior art drawn to Randolph et al. fails to show or make obvious the claimed combinations of elements particularly the limitations as set forth in dependent claims 35-37 and 45-50 which recite features not taught or suggested by the prior art drawn to Randolph et al. 
Randolph et al. fails to disclose or fairly suggest when negative pressure is applied to one or more of the manifold layer and the support layer at least a portion of the apertures are visible through the cover as well the stiffness force ranges as set forth in claims 45-50, in combination with the other elements (or steps) of the apparatus and method recited in the claims.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OPHELIA ALTHEA HAWTHORNE whose telephone number is (571)270-3860. The examiner can normally be reached M-F 8:00 AM-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 5712703076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OPHELIA A HAWTHORNE/Primary Examiner, Art Unit 3786